Title: To George Washington from William Heath, 27 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands February 27th 1782.
                  
                  I have been honored with yours of the 19th instant.
                  I did not receive a letter from the superintendant of finance by the last post, respecting the price charged for the ration issued to the officers.  The inclosed observations were handed to me a day or two since by lord Stirling, from which your Excellency will see a state of the matter and the uneasiness which consequently exists among the Officers of all ranks.
                  Nothing has been said with respect to artificers rations, or men on constant hard duty—They have heretofore been allowed a ration and half per day when so employed—Indeed, it is not possible for a man to work hard all day on the single ration.  At present we have very few artificers, except those which are taken from the regiments; and if men who are armorers, smiths, carpenters, wood cutters, boatmen, colliers, masons, &c. are to labor hard all day, and receive neither pay or extra allowance of provisions more than those who are idle in quarters, they will not work, at least to very great advantage.  They always have had a larger ration, and the propriety seems evident.  but what the present intention is, I know not.  I therefore request to be informed whether the rations of artificers, and of men on constant hard fatigue, are to be as heretofore, or not, that I may direct accordingly.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Sir
                        Fishkill Feby 22d 1782
                     
                     I ever understood that the contract for supplying the Army with provisions was intended to be made convenient to the Officers of the Army, as well as oeconomical to the public that the Officers were to receive the benefit of it, so far as they might have occasion to draw for their Provisions; or in other words that the contractors were bound to supply the Officers with what provision they might have occasion for at the same price, which they receive from the public for what they supply to the Soldiers and that the ballance if any due to the Officers should be receiv’d in cash from the paymaster at the same rate & ration which the public paid to the contractors for the same article.
                     This seem’d an equitable and commodious plan and was pleasing to officers of all ranks; but to my amazement on attempting to settle my account with Mr Sands, I found that on an average he had charg’d me upwards of 40 per cent higher than he has agreed with the Superintendant of Finance to furnish the articles at  Least there should be a suspicion of this being an assertion at random or founded on error I have in the margin noted* the prices of the articles in the Contract compared with those in my account, which  by an accurate calculation the average differ 43 per Cent in Mr Sands favour; an enormous profit to receive over and above the profits of his contract. When Mr Sands made his proposals for the contract, he doubtless put the price of the Ration at such a rate as would bring him a profit sufficient to reimburse him all his expences, and to recompence him for all the risque, and trouble he must necessarily sacrafice by the undertaking; or we must suppose him to be, what no man who knows Mr Sands will allow him to be.   If Mr Sands was content with that profit on the Rations which he was to supply to the Soldier; should he not be content with the like profit on what he supplies to the officer, or merely because he is an Officer is he to pay the Contractor 43 perCent more than the public allows him for the same article, and more than the same Contractor has agreed with the public to furnish them for.What authority Mr Sands has for attempting this very extraordinary imposition on the Officers of the Army I know not. I am sure he has none from the Financier nor will he receive any from that quarter; it can have no other than his own avarice and impudence. Indeed the former must have been strongly impell’d by so alluring a doceur as ten thousand pounds Pr Annum, which if the Rations of Officers within this contract amount to fifteen hundred which I am sure they cannot fall short of.  see margin*.  It there also appears that what he has agreed with the public to supply for £21653, he oblidges the Officers to pay him £30963, for pensylvania currency, and in ready money hard cash, receiv’d monthly, without risque by credit or bad debts.  It there also appears that the Ration which he agreed to supply for 9d. 1/2 he extorts from the Officers 13d. 5/8.  It is indeed one of the most bare faced impudent impositions that ever was attempted to be put upon mankind, without the aid and authority of the most arbitrary Tyrant.  I wonder Mr Sands should conceive that any set of the most ignorant men would submit to it.  But to suppose, that the Officers of this Army would tamely submit to be rob’d of so large a proportion of their dearly earn’d bread, must discover a total ignorance of their real character, and such an intoxication in the brain of Mr Sands as nothing could have produc’d, but the extasy of grasping the golden fruit his avaritious imagination had just created.
                     
                        * By contract the prices are
                     Charg’d by Mr Sands & Co.1 lb. Beef3 1/2 4d 1/21 lb. Bread1 1/22 1/21 Gill W.I. Rum3 1/24 1/21 Qt Salt9151 lb. Candles12151 Qt Vinegar3  4 1/2  32 46
                     32:46::100:143 or 43 pr Cent advance.
                     
                     
                     *1500 Rations at 9d 1/2 is 59..6..6 per day365. days21653per Annum43 percent additional profit9310.15.pensylvania Currency309639310.15 Pensylvania is9931..10.N. York Currency
                     
                     
                     100:143::9 1/2: 13 5/8.
                  
                  
               